Citation Nr: 0804541	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-44 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to 
the veteran's service.

2.  The veteran did not have sensorineural hearing loss of 
either ear to a degree of 10 percent within one year of 
separation from active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
bilateral hearing loss.

The evidence is against a finding that a chronic bilateral 
hearing loss was manifested during service.  The veteran's 
hearing was tested during his August 1967 separation 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-5
-5
LEFT
10
5
5
0
5


Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  There are no post-
service treatment records relating to the ears until June 
1981.  This was approximately 14 years after the veteran's 
August 1967 discharge.

The veteran meets the VA requirements for a current diagnosis 
of hearing impairment.  See 38 C.F.R. § 3.385 (2007).  In 
connection with his claim, the veteran submitted an 
audiological evaluation conducted by Genesee Ear, Nose & 
Throat in January 2004.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
30
60
60
LEFT
25
35
45
60
60

There is no medical evidence of record that relates the 
veteran's current hearing loss to his active military 
service.

There was a considerable length of time between the veteran's 
separation from service and his treatment for hearing loss.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the veteran's separation from military service and 
his treatment for hearing loss, the record is against finding 
a continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for bilateral 
hearing loss is denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The appeal was transferred to the Board in February 2005, and 
the Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this notice is harmless in this instance, however, 
because the preponderance of the evidence is against the 
appellant's claim for service connection for bilateral 
hearing loss, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records and attempting to obtain 
post-service treatment records.  


In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

A review of record does not show that the veteran was 
properly notified as required under 38 U.S.C.A. § 5103, and 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006). Kent 
holds that the legislative intent behind current notice 
requirements in 38 U.S.C.A. § 5103 is to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  Hence, in a claim to reopen it is vital to explain 
with particularity what specific evidence would constitute 
new and material evidence in the context of the prior final 
rating decision.

Here, the veteran was provided notice of the need to submit 
new and material evidence and of the appropriate legal 
definition of new and material evidence, but he was not given 
notice concerning what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, there is no evidence that the RO 
looked at the bases for the denial in the February 1982 RO 
decision and then provided the veteran a specifically 
tailored notice which addressed that February 1982 decision. 
 Accordingly, further development is required.

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Give the veteran the specific notice 
required by Kent and Dingess, supra, under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that is, notice that explains 
that basis for the previous denial of 
service connection, what is new and 
material evidence, and what evidence would 
be needed to reopen his claim, as well as 
information concerning assignment of 
disability evaluations and effective dates 
of awards. 

2.  Readjudicate the issues on appeal, 
that is, whether the claims for service 
connection have been reopened.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


